Mr. Justice Figueeas,
after stating the foregoing facts, delivered the opinion of the court.
The findings of fact of the judgment appealed from are accepted.
Among the letters exchanged between the Banco Español, now the Banco de Puerto Eico, and Primo Cosgaya are the following:
*524“ ‘San Juan, P. R., August 19, 1898. Mr. Primo Cosgaya, Arecibo. Dear Sir: The new collector of that town informs us under date of yesterday that it has been impossible to come to an agreement with you with respect to the delivery of books and documents, for the reason that you demand the simultaneous return of the bond furnished by you to answer for the office from which you have resigned. We regret very much that we cannot accommodate you, because the return must be preceded by the delivery, of which the proper committee of this bank will take cognizance, as it will also pass on the return of the bond. We understand that a misunderstanding only could have caused the delay in the delivery of that office. We appeal to your well known good judgment in order that upon becoming convinced hereof you will assist us to the last moment by delivering the books, documents, etc., in order that the new collector may enter upon his duties. Assuring you again and offering to reciprocate by the return of the bond as soon as the memorandum of the delivery shall reach our hands, and which we shall submit for the necessary approval, we remain yours, etc. (Signed) Armando de la Hera. ’
“ ‘San Juan, P. R., September 23, 1898. Mr. Primo Cosgaya. Dear Sir: We confirm our letter to you of September 13th, and again request you to deliver everything relating to taxes to Mr. Morroceau, because the contract with the public Treasury having been rescinded, it is urgently necessary and of interest to all that the collection be hurried and former fiscal years be liquidated. As the collector of customs of that place is to take charge of everything pertaining to the current fiscal year, you might at once terminate that delivery to Mr. Cosgaya (1) and render an account of the result for the return of your bond. With regard to the compulsory proceedings, we have no doubt that they will be authorized by the collector of that place, facilitating your delivery to Mr. Cosgaya. (2) Your obedient servant, etc., Carlos María Soler, Deputy Governor. Rubricated.’ “(1) (2) We believe that instead of Mr. Cosgaya it should be Mr. Morroceau, because it cannot be supposed that Cosgaya would deliver to himself what he had to deliver to Mr. Morroceau.”
1. The question presented in this litigation is whether the return of the bond furnished the Banco cle Puerto Bico by Primo Cosgaya, as tax collector of Arecibo, appointed by said hank, is subordinate to the approval of its' accounts by the Insular Treasury, or if, having rendered them to said *525bank, the latter should at once return the said cash bond to his widow and heir, Isabel Córdova y Stuart, the plaintiff.
2.Obligations arising from contracts have the force of law between the contracting parties, and must be complied with in accordance with the terms thereof, whatever form they may be entered into, but it is necessary, in the event of judicial controversy, that each party prove, by the means recognized in law, the action and exceptions respectively alleged in the complaint and in the answer.
3. There is no specific and concrete evidence from which an exact knowledge can be obtained of each and every one-of the obligations which the bank alleges the plaintiff assumed when he accepted the office of agent, but, on the contrary, the two letters inserted in the last finding of fact show that from the moment said collector first began to present his claims legal bonds existed only between the latter and the banking institution which appointed him, without absolutely anything-being found to permit of a conclusion that the former engaged not to demand the return of his cash bond until his accounts should have been approved by the former General Intendancy of the Public Treasury, and now by the Insular Treasury.
4. An agent who does not fail to comply with any specific-instructions or with an obligation expressly imposed by the agency, but, on the contrary, complies with the terms of the-latter, as shown by the acts of the principal, cannot be held responsible for such acts, if, as a consequence, fault, indemnity and delinquency is incurred; and this being the case, it is neither just nor equivalent that, after nearly seven years of continuous demands, the cash bond should continue .to ■ guarantee the discharge of an office which terminated with the-delivery, without objection, of the accounts of the discharge of such office.
5. It is not venturesome to suppose that the delay in the approval of the accounts of the collections in Arecibo by the *526Insular Treasury is due to the change of sovereignty and the radical transformation in matters of taxation, hut it does not appear that even formerly the collector and .now his heir were obliged to request their previous approval, nor has she capacity therefor, and in any event she could never be held responsible for events which could not have been foreseen, or which, having been foreseen, were inevitable.
6. In this case the damages on account of the delay in the return of the amount deposited may be offset by the payment of legal interest.
7. The costs should be taxed against the party defendant.
In view of sections 1058, 1072, 1075, 1182 and 1183 of the Revised Civil .Code, 333 of the Code of Civil Procedure, and the opinion of the Supreme Court of Spain of April 20, 1894, we adjudge that, reversing the judgment of the District Court of San Juan of November 30, 1903, we should adjudge and do adjudge the Banco de Puerto Rico to return to Isabel Cór-dova y Stuart, widow of Cosgaya, within five days, the equivalent in American gold of the sum of 1,072.42 pesos, provincial money, deposited as a bond in said bank by Primo Cos-gaya, with legal interest from the date of the filing of this complaint, and we also adjudge the bank to pay the costs. It is ordered that a certified copy of this opinion be sent to the court of San Juan for the proper purposes.
Justices Hernández, MacLeary and "Wolf concurred.
Mr. Chief Justice Quiñones dissented.
MR. CHIEF JUSTICE QUIÑONES.